UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1046


DONALD JACOBS,

                    Plaintiff - Appellant,

             v.

LOGISTICS MANAGEMENT INSTITUTE,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:20-cv-01059-LMB-JFA)


Submitted: August 19, 2021                                        Decided: August 23, 2021


Before GREGORY, Chief Judge, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas F. Hennessy, THE HENNESSY LAW FIRM, PLLC, Fairfax, Virginia, for
Appellant. Lincoln O. Bisbee, Stephen K. Dixon, MORGAN, LEWIS & BOCKIUS, LLP,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donald Jacobs appeals the district court’s order granting Defendant Logistics

Management Institute’s motion to dismiss Jacobs’ claims that he was retaliated against for

requesting a disability accommodation and terminated from his employment because of his

disability, in violation of the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101

to 12213. We have reviewed the record and the parties’ briefs and find no reversible error.

Accordingly, we affirm the district court’s order. Jacobs v. Logistics Mgmt. Inst., No. 1:20-

cv-01059-LMB-JFA (Dec. 8, 2020). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2